NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant's election with traverse of invention in Group I classified in a different class of the invention in Group II in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of examination given that both inventions should be considered for examination with the same search.  This is not found persuasive because each invention is distinct as claimed and is classified under different CPC classifications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUCHARCZYK et al. (US 6300873 B1) in view of WEBB, SR. (US 20040257225 A1) further in view of SANFILIPPO et al. (US 5617705 A) and further in view of STRATMOEN et al. (US 20040041706 A1).
Re claim 1, KUCHARCZYK discloses (abstract – fig.1-3) a delivery system (i.e. fig.3 – c.1, ll.13-20) for an item (i.e. any ordered or purchased products or goods – c.1, ll.22-32) ordered by a user over a communication network (i.e. Internet as shown in fig.3), comprising:
an application server 30 (fig.5; c.6, ll.26-33 - a server (accessible through a number of means) is responsible for providing delivery personnel, merchants, customers and others with access codes for storage devices 10. Server 30 may be operated by a service provider that licenses, sells, leases, or otherwise provides locking devices 28 (e.g., for use with storage devices 10 or for other applications) to users thereof), comprising: 
a central processing system (CPUs or processing modules must be used within servers 30, as is typical of servers or computers processing communication of data i.e. delivery orders of products – fig.3) configured to receive order data from user and generate a set of delivery instructions (c.13, ll.5-10 – instructions data can be communicated by way of application 72); and 
a delivery processing system (i.e. system of delivery and processing as shown in fig.3 – elements networks 38, 40, 42, locking devices 28 and others shown in fig.3 by such as 42, 44, 46) communicatively linked to the central processing system (fig.3) and configured to communicate the set of delivery instructions over the communication network (c.10, ll.28-37);
	a transport box 20 communicatively linked to the communication network (fig.2) and configured to receive the order item within an interior space (c.5, ll.22 – c.6, ll.9), wherein the transport box comprises: 

FIG. 2 illustrates front, side and top views of the storage device 10, with certain features thereof not illustrated so as not to unnecessarily obscure other features of interest in the following discussion. Shown in broken line outline is the tank 18, which is located at the bottom of the interior portion of storage device 10 and which can be filled with water, sand or other material or fluid as described above. Also shown in broken line outline is an inner security compartment 20, which is located inside and secured to storage device 10. The inner security compartment 20 provides a secure "box within a box", and may be opened using a separate access control mechanism which opens storage device 10. For example, inner security compartment 20 may be fitted with a conventional key lock, a pad lock, combination lock or an electronic locking mechanism that relies on access codes similar to that described below. Inner security compartment 20 provides a storage space for highly confidential and/or valuable materials (such as cash, jewelry, cameras, etc.). Owners of storage device 10 may use inner security compartment 20 as a secure holding place for cash or other payments for COD delivery items and/or to receive delivery of valuable materials which others should not have access to. For example, if the owner is expecting multiple deliveries on the same day, one of which requires a COD payment, the owner may leave the payment funds locked within the inner security compartment 20 and provide the means for gaining entry to that inner security compartment (e.g., the lock combination or electronic access code, etc.) only to the delivery person expected to make the COD delivery. Other delivery persons will not have access to the inner security compartment 20, because the access code for storage device 10 will not operate the locking mechanism for the inner security compartment. In this way, the owner can ensure that only the desired delivery person (or other courier, neighbor, etc.) can have access to the contents of the inner security compartment 20. 
Storage device 10 also includes an electronic component bay 22, which may house the various electronic components of the locking mechanism described below. The power source (e.g., battery) for these components may also be located herein, and/or an external battery clip 24 may be provided. Preferably, the external battery clip 24 is only used to connect an external battery when the primary power source for storage device 10 has failed. In such situations, it is desirable that the power failure mode of the locking mechanism is the locked state. That way, in the event of a power (e.g., internal battery) failure, the storage device remain locked, until an external battery is applied to the battery clip 24 and the proper access code entered. Although this may cause one or more delivery attempts to fail, it is deemed to be preferable to a situation where the storage device fails over to an unlocked state. The same electronics bay 22 may include electronic circuitry and/or power sources for the inner storage compartment 20, or such electronics and/or power sources may be separate.

an environmental control module (c.4, ll.8-12; c.11, ll.61-65) configured to monitor and adjust an interior temperature of the interior space (i.e. configured to provide refrigerated or heated compartments) of the transport box according to the set of delivery instructions (i.e. delivery services need not schedule deliveries around a customer's physical presence); and 
a delivery box 10 comprising:
a delivery box controller circuit 22 communicatively coupled (fig.6) to the delivery box and configured to communicate over the communication network (c.10, ll.49-64 – i.e. interface unit 84 may be provided for intercommunication with server 30 (where the storage device operates in other than a stand-alone mode) and this interface unit may allow for communication via the Internet, the PSTN and/or an RF or other network); 
a main door 12 providing access to a delivery box interior space; 

3110493.0118an electronic lock 16 (fig.6 – c.10, ll.49-67) disposed on the main door and communicatively linked to the delivery box controller circuit (c.11, ll.1-13).
The need or ability to track or find delivery containers would be well known at the time of invention.
However, KUCHARCZYK fails to explicitly disclose:
	a transport box GPS receiver communicatively linked to the transport box controller circuit.
WEBB, SR. teaches (abstract) in a similar field of invention, a global remote detection [0014], wherein shipping/delivery companies track geographic locations of containers (Tracking of containers in transit is well developed, including the use of satellites and other electronic technology to obtain real-time data on in transit locations).  Furthermore, WEBB, SR. teaches [0053] attaching a GPS receiver 241 (by way of agent 200) on a transport box (fig.7) which is communicatively linked (fig.7) to transport box controller circuit (i.e. elements including but not limited to 230, 237, 240, 244, 250, 260, 270).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a GPS receiver to the transport box as taught by WEBB, SR. in order to geographically track transport boxes during transit and during delivery storage.	
However, KUCHARCZYK as modified by WEBB, SR. fails to explicitly disclose:
an environmental control module communicatively coupled to the transport box controller circuit.

SANFILIPPO teaches explicitly, in a similar field of invention (i.e. sealing containers for transportation), (c.3, ll.39-47) the concept of using a controlled environment processor to control the interior environment of containers, to protect the products during transportation (c.3, ll.21-36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using an environmental control module coupled as taught by SANFILIPPO in order to properly protect the interior of containers with temperature control.	
However, KUCHARCZYK as modified by WEBB, SR. and SANFILIPPO fails to explicitly disclose:
a delivery box comprising:
a delivery box GPS receiver communicatively linked to the delivery box controller circuit and configured to generate a geographic location of the delivery box.

STRATMOEN teaches (abstract) in similar field of invention of delivery containers transporting sensitive materials [0003], wherein the delivery containers include a GPS receiver (GPS based) communicatively linked to a delivery box controller circuit (i.e. fig.2) [0034, 0038, 0048], given that GPS receiver is integrated to operate with other circuits to determine route verification 70, for the purpose of determining a geographic location of the delivery container (claims 3, 5, 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a GPS receiver to the delivery box itself as taught by STRATMOEN in order to provide secure means to determine a geographic location of delivery box to determine any deviation of its desired position.	
Re claim 2, KUCHARCZYK discloses the delivery system according to claim 1, wherein: 

the transport box receptacle comprises a delivery box electrical contact (i.e. implicitly for electrical connectivity electrical contacts are required between both devices 10 and 20), wherein the transport box electrical contact and the delivery box electrical contact are configured to engage when the transport box is positioned within the transport box receptacle to form a communication link (i.e. required for electronics 22 to operate with compartment 20) between the transport box controller circuit and the delivery box controller circuit.  
Re claim 3, KUCHARCZYK discloses (c.11, ll.59-65) the delivery system according to claim 1, wherein the environmental control module comprises: 
a heating device (i.e. heated compartments) configured to increase the ambient temperature of the interior space of the transport box; and 
a cooling device (i.e. refrigerated compartments) configured to decrease the ambient temperature of the interior space of the transport box.  
Re claim 4, KUCHARCZYK discloses (c.10, ll.28-37) the delivery system according to claim 1, wherein the order data comprises: 
user information (i.e. new customers to sign up and request delivery); and 
a delivery address (i.e. update their address information) corresponding to the geographic location generated by the delivery box GPS receiver.  
Re claim 8, KUCHARCZYK as modified by WEBB, SR., SANFILIPPO and STRATMOEN discloses the delivery system according to claim 1, wherein the geographic location of the delivery box is generated based on a current location of the delivery box (given that STRATMOEN clearly teaches determining location based on GPS for the delivery transport container).

Re claim 10, KUCHARCZYK as modified by WEBB, SR., SANFILIPPO and STRATMOEN discloses the delivery system according to claim 1, wherein the geographic location of the delivery box comprises a location where the delivery box will be at a point in the future (given that STRATMOEN teaches using GPS to determine proper delivery route verification (i.e. planned route includes location of future delivery container positions which are compared to current positions which determine future positions)).
Re claim 11, KUCHARCZYK discloses (fig.2) the delivery system according to claim 1, wherein the delivery box further comprises: 
a second door (i.e. door of security compartment 20) disposed on an opposing side of the deliver box as the main door (fig.2 shows compartment 20 is opposite of lid 12); and 
a second electronic lock (i.e. lock for compartment 20 – c.5, ll.22-57) disposed on the second door, wherein the second electronic lock is configured to operate a second electronic lock.  
Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUCHARCZYK et al. (US 6300873 B1) in view of WEBB, SR. (US 20040257225 A1), SANFILIPPO et al. (US 5617705 A) and STRATMOEN et al. (US 20040041706 A1) further in view of HOIUM et al. (US 6095427 A).
Re claim 5, KUCHARCZYK discloses (c.10, ll.28-37) the delivery system according to claim 4, wherein the set of delivery instructions (i.e. data entered by customer) comprises: 

and
an unlock code for the electronic lock. (may include applications that allow for remote programming of the access code entry unit and/or locking device so that keypad features thereof may be updated/modified)
However, KUCHARCZYK as modified by WEBB, SR., SANFILIPPO and STRATMOEN fails to explicitly disclose:
a target temperature for the interior space of the transport box.
HOIUM clearly teaches (abstract) that in a mobile temperature control system, a specific temperature (c.1, ll.19-25) is required for a delivery to a user.  One of ordinary skill in the art would understand that to protect delivery products of a user, a proper temperature would need to be maintained depending on product being delivered.  One of ordinary skill in the art understand that a target temperature depends on the product being delivered which is ultimately set by the order placed by a user, such that a target temperature is set by a user by way of the product selected.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try setting a target temperature as suggested by HOIUM in order to protect delivered items from temperature damage.
Re claim 6, KUCHARCZYK discloses the delivery system according to claim 5, wherein the transport box is configured to communicate (i.e. given that devices 10 and 20 are electrically connected with the ability to communicate data, access codes or unlock codes can be communicated to delivery box controller circuits) the unlock code to the delivery box controller circuit to unlock the electronic lock 
Re claim 7, KUCHARCZYK discloses (abstract) the delivery system according to claim 5, wherein the unlock code comprises a randomly generated one-time code corresponding to a single delivery.  
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUCHARCZYK et al. (US 6300873 B1) in view of WEBB, SR. (US 20040257225 A1), SANFILIPPO et al. (US 5617705 A) and STRATMOEN et al. (US 20040041706 A1) further in view of ANTICO et al. (US 6826514 B1).
Re claim 12, KUCHARCZYK as modified by WEBB, SR., SANFILIPPO and STRATMOEN discloses the delivery system according to claim 1.
However, KUCHARCZYK as modified by WEBB, SR., SANFILIPPO and STRATMOEN fails to explicitly disclose:
wherein the main door further comprises: 
a motion sensor; and 
a video camera.
ANTICO clearly teaches (abstract) a monitoring system of controlled mobile elements (i.e. transporting goods) wherein a motion sensor and a video camera (c.2, ll.47-58) are used to properly monitor sensitive products during transportation (claim 12), for the purpose of protecting products (c.1, ll.11-21).  One of ordinary skill in the art would understand that using such monitoring devices would depend on the need or desire to protect delivered products, and could be placed on the container nearby a door or on a door itself if needed to protect such products inside the delivery box. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a motion sensor and video camera as suggested by ANTICO in order to provide monitoring functions to protect delivered products from damage or theft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688